Citation Nr: 0719665	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-02 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals, hammertoe fusion third and fourth toes right foot 
with degenerative joint disease and hammertoes, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for post-operative 
residuals, hammertoe fusion second and third toes left foot 
with degenerative joint disease, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).

In June 2005, the veteran testified at a personal hearing 
before a decision review officer in Philadelphia, 
Pennsylvania.  A transcript of that hearing has been 
associated with the claims file.  


FINDINGS OF FACT

1.  Post-operative residuals, hammertoe fusion third and 
fourth toes right foot with degenerative joint disease and 
hammertoes, are currently manifested by pain, limitation of 
walking distance and use of ladders, and decreased range of 
motion of the toes.  

2.  Post-operative residuals, hammertoe fusion second and 
third toes left foot with degenerative joint disease, are 
currently manifested by pain and some limitation of walking 
distance and use of ladders.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for post-operative residuals, hammertoe fusion third and 
fourth toes right foot with degenerative joint disease and 
hammertoes, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.6, 4.7, 4.14, 4.71a, 
Diagnostic Codes (DCs) 5003, 5010, 5282-5284 (2006).

2.  The criteria for an evaluation in excess of 20 percent 
for post-operative residuals, hammertoe fusion second and 
third toes left foot with degenerative joint disease, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.6, 4.7, 4.14, 4.71a, DCs 5003, 5010, 
5282-5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  

This veteran was not given complete VCAA notice prior to the 
initial unfavorable agency of original jurisdiction decision; 
however, the Board finds that the veteran has not been 
prejudiced by such.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The March 2003 rating decision itself contained an 
explanation of the medical evidence relied upon for the 
assignment of the noncompensable rating, and the application 
of the medical findings to the relevant legal authority (at 
that time, the veteran was rated by analogy to traumatic 
arthritis under DC 5010).  Rating decisions from March 2003 
and April 2003 also address the medical evidence relied upon 
and the relevant legal authority.  The statement of the case 
(SOC) included the text of 38 C.F.R. § 3.159, which 
delineates the respective obligations of the VA and the 
veteran in obtaining evidence pertinent to the claim.  In 
addition, citation to and an explanation of the application 
of the potentially relevant regulations was provided, 
including DCs 5172 (amputation of toes, other than great toe, 
with removal of metatarsal head) and 5282 (hammertoe).  

Rating decisions from June 2005 and June 2006 addressed the 
medical evidence relied upon and the relevant legal 
authority.  The use of these post-decisional documents is 
accepted in this case as there is subsequent review in a 
supplemental statement of the case once all development had 
been accomplished.  In a March 2003 letter to his 
representative, the veteran himself stated that a letter from 
his podiatrist showed that "there is justification for an 
increase using [VA] standards."  

It is also noted that the veteran is represented by a 
veterans' service organization that assisted him in preparing 
his appeal to the Board.  Neither the claimant nor his 
representative has alleged that VA failed to comply with the 
notice requirements of the VCAA.  Instead, he has identified 
and submitted additional evidence in support of his claim.  
Further, although he has not explicitly been told to provide 
any relevant evidence in his possession, the information 
contained in the various communications discussed above 
served to convey that information.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  

Thus, despite the absence of a formal VCAA letter discussing 
all elements of the claim, the notifications contained in the 
rating decisions, the SOC, and the SSOC have been sufficient 
to notify the veteran of the evidence necessary to 
substantiate his claim, of his and VA's respective 
obligations to obtain specified different types of evidence, 
and that he should provide copies of any relevant evidence in 
his possession.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The veteran was granted service connection for the 
disabilities currently on appeal in April 2002; therefore, 
lack of notice as to the elements needed to substantiate a 
claim for service connection is a moot point.  The veteran 
was given notice as to degrees of disability and effective 
dates, and has demonstrated actual knowledge regarding 
degrees of disability through his current appeal.  As the 
Board finds that no further increase is warranted, further 
notice as to effective dates is not needed.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record VA treatment 
records, private medical records, hearing transcripts, and 
service medical records.  VA examinations were provided in 
connection with these claims.  The Board notes that the 
veteran has provided information and authorization for 
release of information from his private physician.  VA has 
unsuccessfully requested certain information from this 
physician on two separate occasions, via letters dated July 
2005 and September 2005.  No response has been received, and 
in a September 2005 letter, the veteran was told that it is 
ultimately his responsibility to provide evidence to support 
his claims and was asked to provide these records himself, if 
possible.  VA has no further obligations regarding these 
records.  

In an April 2007 "Appellant's Brief," the veteran's 
representative contends that the veteran's April 2006 VA 
examination was inadequate because the physician did not note 
that he had reviewed the veteran's claims file.  In claims 
such as these, where entitlement to compensation has already 
been established and an increase in the disability ratings is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The April 2006 VA examiner clearly noted that he was 
evaluating the veteran's current "postoperative residuals of 
hammertoe fusion third and fourth toes right foot with 
degenerative joint disease," and "postoperative residuals 
of hammertoe fusion second and third toes of the left foot 
with degenerative joint disease."  The reported findings in 
the examination report are sufficiently detailed with 
clinical findings and pertinent diagnoses.  Additionally, it 
is not shown that the examination was in some way incorrectly 
prepared or that the VA examiner failed to address the 
clinical significance of the veteran's disabilities.  There 
are other pertinent records on file and they are consistent 
with the exam results.  For example, the April 2006 VA 
examination reported painful toes with no weakness or 
instability in either foot, and a November 2003 VA neurology 
consult showed no weakness in the feet and reported that 
coordination was good, except for painful toes.  As such, the 
Board finds that additional development by way of another 
examination would be redundant and unnecessary.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Increased Ratings

The veteran asserts that his service connected feet 
disabilities are worse than currently evaluated.  At a June 
2005 hearing with a decision review officer, the veteran 
stated that he has pain in his feet, worse in the right foot, 
and that his hammertoe condition prevents him from using 
ladders.  He further testified that two of the toes on his 
right foot do not bend and that he cannot move the toes on 
his left foot.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco, 7 Vet. App. at 58.

The veteran's service-connected post-operative residuals, 
hammertoe fusion third and fourth toes right foot with 
degenerative joint disease and hammertoes, and post-operative 
residuals, hammertoe fusion second and third toes left foot 
with degenerative joint disease, are both currently evaluated 
as 20 percent disabling under DC 5282-5284.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned.  In 
this case, the 5282 code represents hammertoe.  The 
additional code is shown after a hyphen.  38 C.F.R. § 4.27 
(2006).  Here, the veteran's service-connected disabilities 
are rated as analogues to other foot injuries.  38 C.F.R. 
§ 4.20 (2006).

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected foot disorders, including DCs 5276 
(acquired flatfoot), 5277 (bilateral weak foot), 5278 (claw 
foot/pes cavus), 5279 (metatarsalgia), 5280 (hallux valgus), 
5281 (hallux rigidus), 5282 (hammer toe), 5283 (malunion or 
nonunion of the tarsal or metatarsal bones), and 5284 (other 
foot injuries).  

Diagnostic Code 5276 provides a 30 percent rating for 
pronounced unilateral acquired flatfoot.  A 50 percent rating 
is assigned for pronounced bilateral flatfoot.  Lower ratings 
are assigned for acquired flat foot that is mild, moderate, 
or severe.  38 C.F.R. § 4.71a, DC 5276 (2006).

Diagnostic Code 5277 provides that when a veteran has 
bilateral weak feet - a symptomatic condition secondary to 
many constitutional conditions, characterized by atrophy of 
the musculature, disturbed circulation, and weakness - VA 
should rate the underlying condition and assign a minimum 
rating of 10 percent.  38 C.F.R. § 4.71a, DC 5277 (2006).

Under DC 5278, a noncompensable rating is warranted for 
slight acquired claw foot (pes cavus).  A 10 percent rating 
is warranted for acquired claw foot, bilateral or unilateral, 
with the great toe dorsiflexed, some limitation of 
dorsiflexion at ankle, definite tenderness under metatarsal 
heads.  A 20 percent rating is assigned for unilateral and a 
30 percent rating for bilateral acquired claw foot with all 
toes tending to dorsiflexion, limitation of dorsiflexion at 
ankle to right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads.  A 30 percent rating is 
assigned for unilateral and a 50 percent rating for bilateral 
acquired claw foot with marked contraction of plantar fascia 
with dropped forefoot, all toes hammer toes, very painful 
callosities, marked varus deformity.  38 C.F.R. § 4.71a, 
DC 5278 (2006).

Diagnostic Code 5279 provides a 10 percent rating for 
metatarsalgia, anterior (Morton's disease) unilateral or 
bilateral.  38 C.F.R. § 4.71a, DC 5279 (2006).

Diagnostic Code 5280 provides a 10 percent rating for hallux 
valgus unilateral, operated with resection of metatarsal 
head; severe hallux valgus unilateral, if equivalent to 
amputation of great toe; and for hallux rigidus, unilateral, 
severe, under DC 5281.  38 C.F.R. § 4.71a, DCs 5280, 5281 
(2006).

Under DC 5282 a 10 percent rating is assigned for hammertoe, 
all toes, unilateral without claw foot; and a noncompensable 
evaluation is warranted for hammer toe involving single toes.  
38 C.F.R. § 4.71a, DC 5282 (2006).

Malunion of or nonunion of the tarsal or metatarsal bones 
under DC 5283 warrants ratings as follows: 10 percent when 
moderate; 20 percent when moderately severe; and 30 percent 
when severe.  38 C.F.R. § 4.71a, DC 5283 (2006).

Diagnostic Code 5284 provides ratings for "other" foot 
injuries as follows: 10 percent when moderate; 20 percent 
when moderately severe; and 30 percent when severe.  
38 C.F.R. § 4.71a, DC 5284 (2006).  

Ratings under DCs 5283 and 5284 provide for the assignment of 
a 40 percent rating with actual loss of use of the foot.  See 
"Note" under 38 C.F.R. § 4.71a, DCs 5283, 5284.

38 C.F.R. § 4.68 (2006) (the amputation rule) mandates that 
the combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation assignable under 
DC 5165.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of it is against a finding that the veteran 
warrants an evaluation in excess of 20 percent for both post-
operative residuals, hammertoe fusion third and fourth toes 
right foot with degenerative joint disease and hammertoes, 
and post-operative residuals, hammertoe fusion second and 
third toes left foot with degenerative joint disease.  The 
competent medical evidence of record shows that these 
conditions are currently manifested by pain, some limitation 
of walking distance and use of ladders, and decreased range 
of motion of the toes on the right foot.  

The Board has considered whether the veteran is entitled to a 
higher rating under other relevant codes.  In this regard, 
the veteran could be rated in excess of 20 percent if he was 
rated for flatfoot, clawfoot, or severe malunion of or 
nonunion of tarsal or metatarsal bones; however, the 
competent medical evidence does not indicate that the veteran 
has any of these disabilities to the extent necessary for a 
higher evaluation.  There is no showing of flatfoot or 
clawfoot, and while according to a March 2005 VA examination 
the veteran had fifth metatarsal head surgery of the right 
foot, the competent medical evidence does not show severe 
malunion or nonunion of the tarsal or metatarsal bones.  

The Board has also considered rating the veteran's 
disabilities under the relevant codes for arthritis; however, 
the veteran would not warrant an evaluation in excess of 
20 percent for either of his disabilities rated under the 
codes for arthritis as there is no diagnostic code, relevant 
to the musculoskeletal system, that would give the veteran a 
higher evaluation based on limitation of motion of the toes.  
See 38 C.F.R. § 4.71a, DC 5003, 5010 (rate based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved).  The veteran 
could be awarded a 10 percent evaluation for each major joint 
or group of minor joints with arthritis affected by 
limitation of motion; however, the competent medical evidence 
does not show that the veteran has limitation of motion in 3 
major joints or groups of minor joints, in either of his 
feet, as would be required for an evaluation in excess of 
20 percent.  See id; see also 38 C.F.R. § 4.25.    

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  Therefore, the veteran could 
not be rated for both the limitation of motion in his toes 
under DC 5003 or 5010, and for "other foot injuries" under 
DC 5284 as both codes contemplate limitation of motion.  

December 2002 and March 2003 medical reports from the 
veteran's private podiatrist show that the veteran had 
complaints of pain and stiffness in his toes.  The veteran 
also reportedly had difficulty walking and climbing ladders.  
VA made reasonable attempts to obtain more recent medical 
records from this private physician; however (as discussed 
above), VA was unsuccessful in its attempts.

After a September 2003 VA neurology consult, the VA physician 
reported his impression was chronically painful feet related 
to trauma and multiple surgeries.  The physician noted that 
the veteran's gait and tandem were normal, that there was no 
weakness, and that coordination was good, except that the 
veteran's painful toes interfered with his balance.

A March 2005 VA examination reported that the veteran could 
only walk about a half-mile at a stretch due to his feet 
disabilities.  The examiner reported that there was no 
history of instability of the feet, that standing all day 
aggravated the pain in the veteran's feet, and that there 
were no functional limitations besides the above mentioned 
walking distance limitation.  The examiner also noted that 
the veteran had no significant altered biomechanics as a 
result of his foot problems. 

The veteran's April 2006 VA examination shows that the 
veteran has difficulty standing and walking more than 15 
minutes due to the pain in his feet.  The examiner reported 
that the veteran had no instability, edema, or weakness in 
either foot.  The veteran had minimal movement of all five 
toes of the right foot and normal active and passive ranges 
of motion of all his toes on his left foot; the ranges of 
motion of the toes on the left foot were not additionally 
limited by pain, fatigue weakness or lack of endurance.  The 
examiner noted no flat feet for either foot.  The veteran did 
have trouble standing on his toes due to right foot pain.  

While the competent medical evidence certainly shows that the 
veteran has some disability associated with his feet, the 
Board associates the findings with no more than "moderately 
severe" disability.

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 20 percent evaluation for either of the disabilities 
on appeal, the Board finds that the preponderance of the 
evidence does not support his contentions, for all the 
reasons stated above.  The Board is responsible for weighing 
all of the evidence and finds that the preponderance of it is 
against an evaluation in excess of 20 percent for post-
operative residuals, hammertoe fusion third and fourth toes 
right foot with degenerative joint disease and hammertoes, 
and in excess of 20 percent for post-operative residuals, 
hammertoe fusion second and third toes left foot with 
degenerative joint disease, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2006), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 20 percent evaluation for post-
operative residuals, hammertoe fusion third and fourth toes 
right foot with degenerative joint disease and hammertoes, 
and the 20 percent evaluation for post-operative residuals, 
hammertoe fusion second and third toes left foot with 
degenerative joint disease, are clearly contemplated in the 
Schedule and that the veteran's service-connected 
disabilities are not exceptional nor unusual such as to 
preclude the use of the regular rating criteria. 


ORDER

Entitlement to an increased rating for post-operative 
residuals, hammertoe fusion third and fourth toes right foot 
with degenerative joint disease and hammertoes, currently 
evaluated as 20 percent disabling, is denied.

Entitlement to an increased rating for post-operative 
residuals, hammertoe fusion second and third toes left foot 
with degenerative joint disease, currently evaluated as 
20 percent disabling, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


